DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the Preliminary Amendment filed on December 3, 2020.  Accordingly, claims 1-14 are currently pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 10, 2020 is being considered by the examiner.

Drawings
The drawings were received on December 3, 2020.  These drawings are acceptable.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the form and legal phraseology often used in patent claims, such as “comprising” and “comprise”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

There are two separate requirements set forth in the second paragraph of 35 U.S.C. 112:
(A)    the claims must set forth the subject matter that applicants regard as their invention; and
(B)    the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.

The essential purpose of patent examination is to determine whether or not the claims are precise, clear, correct, and unambiguous to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. Therefore, the uncertainties of claim scope should be removed as much as possible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 6, 7, 9, 10, 13 and  14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Minkner et al. (WO 99/15906 A1).
The recitation, “voltage division” as recited in claims 1-14, has not been given patentable weight because the recitations occur in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.
Minkner et al. teaches a combined current/voltage transformer for low level signals: comprising:

    PNG
    media_image1.png
    745
    473
    media_image1.png
    Greyscale


With regard to claim 2, the modulation elements (FIG. 4 in view of FIGS. 1 and 3, electrodes of round capacitors 32) of the first electrode (FIG. 4 in view of FIG. 1, upper electrode of each capacitor 32 of the chain of capacitors 32) and the second electrode (FIG. 4 in view of FIG. 1, lower electrode of each capacitor 32 of the chain of capacitors 32) are arranged in a substantially concentric circular manner with respect to one another (FIGS. 3 and 4 in view of FIG. 1).
With regard to claim 6, the modulation elements (FIG. 4 in view of FIGS. 1 and 3, electrodes of round capacitors 32) have a substantially electrically isolating base body (FIG. 3, insulator 40) and an electrically conductive coating (FIG. 3, round film resistors 31 and round capacitors 32).
With regard to claim 7, the modulation elements (FIG. 4 in view of FIGS. 1 and 3, electrodes of round capacitors 32) comprise an electrically conductive additive (FIG. 3, round film resistors 31 and round capacitors 32) and a substantially electrically isolating base mass (FIG. 3, insulator 40).
With regard to claim 9, a direction of longitudinal extension of the modulation elements (FIG. 4 in view of FIGS. 1 and 3, electrodes of round capacitors 32) of the first electrode (FIG. 4 in view of FIG. 1, upper electrode of each capacitor 32 of the chain of capacitors 32) is substantially parallel to a direction of longitudinal extension of the modulation elements (FIG. 4 in view of FIGS. 1 and 3, electrodes of round capacitors 32) of the second electrode (FIG. 4 in view of FIG. 1, lower electrode of each capacitor 32 of the chain of capacitors 32) (FIGS. 1, 3 and 4).

With regard to claim 13, the core region (FIG. 3 in view of FIG. 1, first and second circular cylindrical bores located inside of insulator 40) comprises a dielectric (porcelain or plastic) comprising a siloxane-based polymer or made of a siloxane-based polymer (silicone screens) (Page 11, lines 23-26).
With regard to claim 14, an arrangement of a voltage division device according to claim 1 on a connecting part of switchgear of a power grid (Page 4, lines 19-22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Minkner et al.
Minkner et al. teaches all that is claimed as discussed in the above rejection of claims 1, 2, 6, 7, 9, 10, 13 and  14  including the modulation elements (FIG. 4 in view of FIGS. 1 and 3, electrodes of round capacitors 32), but it does not specifically teach the following features:
A radius of the arrangement of the modulation elements of the second electrode is about 50% larger than a radius of the arrangement of the modulation elements of the first electrode.
A radius of the arrangement of the modulation elements of the first electrode is between 8 mm and 2 mm and in that a radius of the arrangement of the modulation elements of the second electrode is between 15 mm and 40 mm.
The modulation elements have a length of 10 mm to 60 mm and the modulation elements have a diameter of 1.5 mm to 10 mm.
The first electrode has six to fourteen modulation elements and the second electrode has 14 to 26 modulation elements.
The capacitor arrangement has a capacitance of 1 pF to 30 pF at a temperature of 20° C., a relative humidity of 50%, a pressure of 1000 mbar and a power frequency of 50 Hz.
It is noted that:
With regard to claims 3-5, 11 and 12, the features upon which applicants rely (i.e., “about 50% larger than”, “between 8 mm and 2 mm”, “between 15 mm and 40 mm”, “a length of 10 mm to 60 mm”,  “ a diameter of 1.5 mm to 10 mm”, “six to fourteen modulation elements”, and “14 to 26 modulation elements”) will not support the patentability of subject matter encompassed In re Aller, 220 F.2d 454, 456, 105 USPQ233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Please see MPEP 2144.05 II. OPTIMIZATION OF RANGES: Optimization Within Prior Art Conditions or Through Routine Experimentation.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined current/voltage transformer for low level signals of Minkner et al. to utilize the optimum or workable ranges as recited in these claims since such an arrangement is beneficial to provide desirable and exemplary choices for the combined small-signal current and voltage converter.  Such an implementation can significantly increase the effectiveness of current and voltage measurements in outdoor switchgear.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Minkner et al. in view of Venkatachalam et al. (US 2019/0207209 A1).
Minkner et al. teaches all that is claimed as discussed in the above rejection of claims 1, 2, 6, 7, 9, 10, 13 and  14  including the modulation elements (FIG. 4 in view of FIGS. 1 and 3, electrodes of round capacitors 32), but it does not specifically teach the following features:
The electrically conductive additive comprises carbon nanoparticles or is made of carbon nanoparticles.
Venkatachalam et al. teaches electrodes with silicon oxide active materials comprising:
With regard to claim 8, electrically conductive additive comprises carbon nanoparticles or is made of carbon nanoparticles (Paragraph: 0082]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combined current/voltage transformer for low level signals of Minkner et al. to utilize carbon nanoparticles as an electrically conductive additive since Venkatachalam et al. teaches that such an arrangement is beneficial to achieve improved performance a conductive additive for high capacity, high energy density and long cycle life performance as disclosed in paragraph [0082].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Li et al. (CN 201917593 U) teaches  a voltage divider for measuring residual voltage of surge protection device.
Zhai et al. (CN 201852871 U) teaches  a capacitive voltage divider composed of printed circuit board.
Asplund (EP 0031083 A1) teaches  a voltage divider circuit for parallel connection to a thyristor.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) 

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858